DETAILED ACTION                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/17/21 for claims filed 10/23/20 has been entered.  Claims 1 and 3-9 remain pending in the application, Claim 2 has been canceled and no new claims have been added.    

Response to Arguments
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference Tanaka were owned by, or subject to an obligation of assignment to, the same entity Nippon Kayaku Kabushiki Kaisha not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention.  The rejection of Claims 1 and 3-9 is withdrawn.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/8/20 and 12/15/20 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches optical films with an L* value between 70 and 100, inclusive, based on JIS Z 8781 1-4:2013, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim 1, including an optical functional layer with a cholesteric liquid crystal layer having a fixed orientation and an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/12/21